UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number: 811-09575 MEEHAN MUTUAL FUNDS, INC. (Exact name of Registrant as Specified in Charter) 7250 Woodmont Avenue Suite 315 Bethesda, MD20814 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: 1-301-543-8881 THOMAS P. MEEHAN, PRESIDENT 7250 Woodmont Avenue Suite 315 Bethesda, MD20814 (Name and Address of Agent for Service) Copy to: ROBERT J. ZUTZ, ESQ. K&L Gates LLP 1treet, NW Washington, D.C.20006 Date of fiscal year end: October 31 Date of reporting period: April 30, 2014 Item 1. Reports to Shareholders MEEHAN FOCUS FUND SEMI-ANNUAL REPORT APRIL 30, 2014 This report is for the information of the shareholders of Meehan Focus Fund. Its use in connection with any offering of the Fund’s shares is authorized only in a case of concurrent or prior delivery of the Fund’s current prospectus. Investors should refer to the accompanying prospectus for description of risk factors associated with investments in securities held by the Fund. Meehan Focus Fund A Series of Meehan Mutual Funds, Inc. 7250 Woodmont Avenue, Suite 315 Bethesda, MD 20814 (866) 884-5968 Distributor: Integrity Fund Distributors, LLC 1 North Main Street Minot, ND 58703 (800) 933-8413 June 23, 2014 Dear Fellow Shareholders*: The total return for the Meehan Focus Fund (“the Fund”) for the first six months of its 2014 fiscal year through April 30 was 4.90%; the Fund’s NAV at April 30 was $21.32.The Fund’s returns over this six-month period trailed the Standard and Poor’s 500 Total Return Index (“S&P 500”) and the NASDAQ Composite Index (“NASDAQ”).Since inception, the Fund has outperformed both the S&P 500 and the NASDAQ.The Fund’s results for the first six months of its 2014 fiscal year, for one year, five years, ten years, and from inception are shown below with comparable results for leading market indexes. First Six Months of Fiscal Year November 1, 2013– April 30, One-Year Return May 1, 2013 – April 30, 2014 Annualized Return Five Years May 1, 2009 – April 30, 2014 Annualized Return Ten Years May 1, 2004 – April 30, 2014 Annualized Return from Inception December 10, 1999 – April 30, Meehan Focus Fund 4.90% 19.22% 16.69% 6.56% 5.59% S&P 500 Total Return Index** 8.36% 20.44% 19.13% 7.66% 3.99% NASDAQ** 4.97% 23.61% 19.08% 7.91% 0.94% Past performance does not guarantee future results.Performance data quoted above represents past performance, and the investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance data quoted.To obtain more current performance information please call (866) 884-5968. The Meehan Focus Fund’s total annual operating expenses are 1.02%.*** * The views expressed herein are not meant as investment advice. Although some of the described portfolio holdings were viewed favorably as of the date of this letter, there is no guarantee that the Fund will continue to hold these securities in the future. Please consider the investment objectives, risks, charges, and expenses of the Fund before investing. Contact the Fund at (866) 884-5968 for a prospectus, which contains this and other important information about the Fund. Read the prospectus carefully before investing. ** The S&P 500 Total Return Index is an unmanaged index of 500 U.S. stocks and represents the broad performance of the U.S. stock market. The NASDAQ Composite Index measures all NASDAQ domestic and non-U.S. based common stocks listed on the NASDAQ Stock Market. Index performance does not include transaction costs or other fees, which will affect actual performance. *** The operating expenses disclosed above are current as of the Fund’s most recent prospectus. More recent operating expense information can be found in the Financial Highlights section of this report. 2 Market returns over the last six months have been muted compared to the blazing pace of 2013 but solid by historical standards.After a sharp but brief sell-off in January, the market regained its upward momentum in February and has continued to rise steadily since; the Fund’s NAV closed at an all-time high of $22.40 on June 23. Along the way, investors looked past the first quarter’s GDP decline, blaming an unusually harsh winter and choosing instead to focus on continued growth in employment and consumer spending as indicators of improvement to come.Overall, economic reports have been mixed but generally indicate slow but steady growth which, barring an unexpected shock, we believe will continue. Newly minted Federal Reserve Chair Janet Yellen appears intent on following the path set by her predecessor – providing ongoing support to the economy by keeping interest rates low, while at the same time weaning the economy and market off the Fed’s bond purchases.After spending much of last year wondering when the Fed would begin to taper its bond purchases and by how much, Fed watchers are now asking when the Fed will raise rates and by how much.Managing this process surely presents a challenge, but we are optimistic that the Fed will find a way to communicate its intentions to the markets that will limit disruptions and not imperil growth. Looking beyond the United States, conditions are a bit murky.Europe’s economy is growing again, but its recovery remains fragile and deflation worries persist.Complicating matters there is the ongoing crisis in Ukraine, where Russia’s annexation of Crimea prompted the European Union to impose sanctions on Russia.Further escalation of the conflict in Ukraine could threaten the flow of Russian energy to Europe, which relies heavily on imports of Russian natural gas, and hamper Europe’s recovery. Renewed conflict in Iraq, where insurgents have taken control of significant territory, is also a concern as a sustained rise in oil prices could slow economic growth in many countries.While the bulk of Iraq’s oil production is currently unaffected by the violence, the situation is not stable and oil prices have risen on fears that fighting in Iraq could lead to supply disruptions. Despite these uncertainties, we are cautiously optimistic and continue to believe that stocks are likely to rise modestly through the remainder of the year.However, we expect increased volatility and would not be surprised to see the market decline again as the S&P 500 has not suffered a 10% correction since 2011. The Fund exited three positions over the past six months.Thermo-Fisher Scientific was sold at a substantial gain after two years of strong returns brought its share price to our estimate of its full value.Noble also was sold at a gain after we concluded that eroding business fundamentals were likely to limit earnings growth and depress the stock price.Concerns about slowing growth and currency headwinds in emerging markets led us to sell the Fund’s position in the WisdomTree Emerging Markets Equity Income Fund at a modest loss.Proceeds from these sales were used to significantly increase several existing holdings including Capital One, Express Scripts, and Devon Energy. 3 Portfolio Review The attached Schedule of Investments identifies the stocks the Fund owned and their market values as of April 30, 2014.The Fund held 33 stocks and approximately 81% of the Fund’s assets were invested in 25 holdings.The top 10 holdings, which represented approximately 39% of the Fund’s portfolio on April 30, 2014, were as follows: Company % of Fund 1.
